           Case 1:18-cr-00016-LY Document 40 Filed 08/07/19 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION
                            __________________________________

UNITED STATES OF AMERICA                                '
                                                        '
v.                                                      '    No. 1:18-CR-016-LY
                                                        '    ECF
CHARLES MCALLISTER                                      '

            GOVERNMENT'S RESPONSE TO DEFENDANT’S MOTION FOR
            NOTICE IN ADVANCE OF TRIAL OF RULE 404(b) EVIDENCE

       The United States understands it obligations under Federal Rule of Evidence 404(b) and

will comply with the rule. The government will provide formal notice prior to trial of its intent to

introduce evidence of other crimes, wrongs, or acts alleged to have been committed by the

defendant. As noted in defendant’s motion, the government does not currently intend to offer any

Rule 404(b) evidence.

                                               Respectfully submitted,


                                               JOHN BASH
                                               UNITED STATES ATTORNEY

                                               s/Daniel D. Guess
                                               DANIEL D. GUESS
                                               Assistant United States Attorney
                                               Texas State Bar No. 00789328




Government=s Response to Motion under 404(b) - Page 1
           Case 1:18-cr-00016-LY Document 40 Filed 08/07/19 Page 2 of 2



                                   CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing instrument has been

served on counsel via ECF on August 7, 2019.


                                                s/Daniel D. Guess
                                               DANIEL D. GUESS
                                               Assistant United States Attorney




Government=s Response to Motion under 404(b) - Page 2
